Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 1 of 8
Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 2 of 8
Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 3 of 8
Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 4 of 8
Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 5 of 8
Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 6 of 8
Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 7 of 8
Case 18-68467-pmb   Doc 7   Filed 11/02/18 Entered 11/02/18 15:36:56   Desc Main
                            Document      Page 8 of 8
